DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin D. Lee Reg. #68,164 on 5/23/2022
The application has been amended as follows: 
In the Claims: 
	A) Amend claim 12, line 4 from “apart from each other on an inner side surface of the second back cover; and” to ---apart from each other on the inner side surface of the second back cover; and---.

	B) Amend claim 15, lines 2-3 from “the second body further comprises a support extending along a second direction orthogonal to the first direction;” to ---the second body further comprises a support extending along the second direction;---.

	C) Amend claim 16, line 18 from “second body and positioned behind than the first back cover; and” to ---second body and positioned behind the first back cover; and---.

	D) Amend claim 19, line 4 from “apart from each other on an inner side surface of the second back cover; and” to ---apart from each other on the inner side surface of the second back cover; and---.

	E) Amend claim 20, line 2 from “support bars extending in a second direction orthogonal to the first direction and fixed to an inner” to ---support bars extending in the second direction and fixed to an inner---.
	

Allowable Subject Matter
Claims 1-10, 12-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-10 and 12-15, prior arts do not teach or suggest the combination of the flexible display device of claim 1, in particular, the first body includes a first back cover configured to form a rear surface of the first body; the second body includes a second back cover configured to form a rear surface of the second body and positioned behind the first back cover; and the flexible display device further comprises an auxiliary roller coupled to the first back cover and rotatable about a rotational axis parallel to a second direction which is orthogonal to the first direction, wherein an outer circumferential surface of the auxiliary roller is configured to contact an inner side surface of the second back cover.

Re claims 16, 17, 19 and 20, prior arts do not teach or suggest the combination of the flexible display device of claim 16, in particular, the first body includes a first back cover configured to form a rear surface of the first body; the second body includes a second back cover configured to form a rear surface of the second body and positioned behind the first back cover; and the flexible display device further comprises an auxiliary roller coupled to the first back cover and rotatable about a rotational axis parallel to a second direction which is orthogonal to the first direction, wherein an outer circumferential surface of the auxiliary roller is configured to contact an inner side surface of the second back cover.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841